DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of recovering zinc, classified in USPC 75/663.
II. Claims 9-16, drawn to a reactor for processing fines, classified in USPC 266/171.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used for other materially different processes such as the processing of other, non-zinc containing materials.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms Hernandez on 9/16/2020 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 9, from which all other claims depend, the term “a high concentration of carbon monoxide” renders the scope fo the claim indefinite in that it is not clear what amount of carbon monoxide would be considered “high”, rendering the scope of the claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,732,368 to Pusateri et al (Pusateri et al) in view of the Process Technology article “Zinc Recovery via the Flame Reactor Process” by Pusateri et al (Process Technology). With respect to claim 9, Pusateri et al teaches an apparatus including an injection chamber (14) for introducing oxygen and natural gas (see col. 5 lines 28-40 for example), a quiescent chamber (12) surrounded by a cooling jacket (see col. 6 lines 20-38 for example) a feed chamber (18) which can also be surrounded by a cooling jacket where a feed material is injected, a reaction chamber (20) where the ignited gases and feed material react and also includes a cooling jacket, but does not specifically teach a slag separation chamber, plenum or filter baghouse downstream of the reaction chamber. Process Technology, in figure 1 for example, teaches that reactors such as that shown by Pusateri et al are commonly connected to the recited slag separators, plenums (the combustion duct) and filter baghouse for the collection and recovery of zinc or other materials, which is the goal of Pusateri et al. Motivation to include the reactor arrangement shown  by Pusateri et al in the system of the Process Technology article, in order .
With respect to claims 10-12, copper is noted to be an old and well known material for the construction of components, such as cooling jackets used in the chambers of the instant claims, and motivation to employ a commonly known material (copper) for the construction of a component (such as a cooling tube or jacket) of the chambers of Pusateri et al would have been a modification obvious to one of ordinary skill in the art.
With respect to claim 13, as shown in figure 3 of Pusateri et al, the quiescent chamber is an extension of the injection chamber.
With respect to claim 14, as shown in figure 3 of Pusateri et al, the quiescent chamber is an extension of the feed chamber.
With respect to claim 15, Process Technology shows al slag tap (the slag trap) in the slag separator shown in figure 1.
With respect to claim 16, the slag separator includes a heating unit and an enclosed configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 4,654,077 and US 2021/0047709, showing further examples of flame reactors and US 2018/0305789 (the publication of the instant application) are also cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk